Execution Version





AMENDED AND RESTATED
CONTINUING AND UNCONDITIONAL GUARANTY
THIS AMENDED AND RESTATED CONTINUING AND UNCONDITIONAL GUARANTY (this
“Guaranty”), dated as of November 30, 2015, is being entered into among EACH OF
THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY
EXECUTION OF A GUARANTY JOINDER (each a “Guarantor” and collectively the
“Guarantors”) and BANK OF AMERICA, N.A., as Lender (as defined in the Credit
Agreement referenced below; in such capacity, the “Bank”) on behalf of the
Secured Parties (as defined in the Credit Agreement referenced below). All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.


RECITALS:


A.    The Borrower and Bank of America, N.A., as lender (the “Existing Lender”),
are parties to that certain Loan Agreement dated as of July 1, 2008 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), pursuant to which Bank of America,
N.A. originally agreed to provide the Borrower with a senior credit facility,
including a term loan facility, a revolving credit facility and a letter of
credit subfacility;


B.    Pursuant to the Existing Credit Agreement, (i) Kona Brewing Co., LLC, a
Hawaii limited liability company, entered into that certain Continuing and
Unconditional Guaranty dated as of October 1, 2010 with the Borrower in favor of
the Existing Lender (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Kona I Existing Guaranty”) and
(ii) Kona Brewery LLC, a Hawaii limited liability company, entered into that
certain Continuing and Unconditional Guaranty dated as of October 1, 2010 with
the Borrower in favor of the Existing Lender (as amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Kona II
Existing Guaranty”; the Kona I Existing Guaranty and the Kona II Existing
Guaranty, together, the “Existing Guaranty”);


C.    The Loan Parties have requested that the Existing Credit Agreement be
amended and restated to, among other things, increase the revolving credit
facility, provide for periodic reductions in commitments thereunder and extend
the maturity thereof, and reduce the term loan facility and extend the maturity
thereof, and make certain other amendments to the Existing Credit Agreement (the
“Restatement”) pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of November 30, 2015, among the Borrower, the other Loan
Parties (as defined therein) party thereto and the Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
    

72384428_3

--------------------------------------------------------------------------------




D.    Each Guarantor is, directly or indirectly, a Subsidiary of the Borrower
and will materially benefit from the Loans made and to be made, and the Letters
of Credit issued and to be issued, under the Credit Agreement; and


E.    Each Guarantor is required to enter into this Guaranty as a condition
precedent to the effectiveness of the Restatement and the making of Credit
Extensions under the Credit Agreement.


NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.The Guaranty. For valuable consideration, each Guarantor hereby absolutely and
unconditionally, jointly and severally, guarantees, as primary obligor and as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Secured Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, arising hereunder or under any other Loan Document, any Secured
Cash Management Agreement or any Secured Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Bank in connection
with the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided that the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor. The Bank’s books and records showing
the amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Secured Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. The liability of each Guarantor is continuing and relates to any
Indebtedness, including that arising under successive transactions which shall
either continue the Indebtedness or from time to time renew it after it has been
satisfied. This Guaranty is cumulative and does not supersede any other
outstanding guaranties, and the liability of each Guarantor under this Guaranty
is exclusive of such Guarantor’s liability under any other guaranties signed by
such Guarantor. Each Guarantor’s liability hereunder shall not exceed at any one
time the largest amount during the period commencing with Guarantor’s execution
of this Guaranty and thereafter that would not render such Guarantor’s

2
72384428_3

--------------------------------------------------------------------------------




obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code (Title 11, United States Code) or any comparable provisions of any
applicable state law. This Guaranty amends and restates in its entirety the
Existing Guaranty. The parties intend, by the execution of this Guaranty, that
this Guaranty will not constitute or effectuate a novation of the obligations
created and evidenced by the Existing Guaranty and the Existing Credit
Agreement.
2.    Interpretation. All references to actions taken by, items or information
received by, or rights, obligations and entitlements of, the “Bank” hereunder,
or to any similar matters, shall mean “Bank (on behalf of the Secured Parties)”
or “Bank (for the benefit of the Secured Parties)”, as the context may require.
3.    Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Secured Obligations and the obligations of any other guarantor, and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not action is brought against the Borrower or any other guarantor or whether
or not the Borrower or any other guarantor be joined in any such action or
actions. Anyone executing this Guaranty shall be bound by its terms without
regard to execution by anyone else.
4.    Rights of the Secured Parties. Each Guarantor authorizes the Secured
Parties, without notice or demand and without affecting its liability hereunder,
from time to time to:
(a)    renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms, of the Secured Obligations or any part
thereof, including increase or decrease of the rate of interest thereon, or
otherwise change the terms of any Loan Documents;
(b)    receive and hold security for the payment of this Guaranty or any Secured
Obligations and exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any such security;
(c)    apply such security and direct the order or manner of sale thereof as the
Secured Parties in their discretion may determine;
(d)    release or substitute any Guarantor or any one or more of any endorsers
or other guarantors of any of the Secured Obligations; and
(e)    permit the Secured Obligations to exceed Guarantor’s liability under this
Guaranty, and each Guarantor agrees that any amounts received by the Secured
Parties from any source other than such Guarantor shall be deemed to be applied
first to any portion of the Indebtedness not guaranteed by such Guarantor.

3
72384428_3

--------------------------------------------------------------------------------




5.    Guaranty to be Absolute. This Guaranty is a continuing and irrevocable
guaranty of all Secured Obligations now or hereafter existing and shall remain
in full force and effect until the Facility Termination Date. Each Guarantor
agrees that until all of the Secured Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full and the
Commitments and the Facility are terminated, no Guarantor shall not be released
by or because of the taking, or failure to take, any action that might in any
manner or to any extent vary the risks of any Guarantor under this Guaranty or
that, but for this paragraph, might discharge or otherwise reduce, limit, or
modify any Guarantor’s obligations under this Guaranty. Each Guarantor waives
and surrenders any defense to any liability under this Guaranty based upon any
such action, including but not limited to any action of the Secured Parties
described in the immediately preceding paragraph of this Guaranty. It is the
express purpose and intent of the parties hereto that this Guaranty Agreement
and the Guarantors’ Obligations hereunder and under each Guaranty Joinder shall
be absolute and unconditional under any and all circumstances and shall not be
discharged except by payment as herein provided.
6.    Guarantor’s Waivers of Certain Rights and Certain Defenses. Each Guarantor
waives:
(a)    any right to require the Bank to proceed against the Borrower or any
other Loan Party, proceed against or exhaust any security for the Secured
Obligations, or pursue any other remedy in the Bank’s power whatsoever;
(b)    any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower or any other Loan Party;
(c)    any defense based on any claim that such Guarantor’s obligations exceed
or are more burdensome than those of the Borrower or any other Loan Party;
(d)    the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder; and
(e)    to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties.
No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.
7.    Waiver of Subrogation. Until the Secured Obligations have been paid in
full and the Commitments and the Facility have been terminated, even though the
Secured Obligations may be

4
72384428_3

--------------------------------------------------------------------------------




in excess of such Guarantor’s liability hereunder, each Guarantor waives to the
extent permitted by applicable law any right of subrogation, reimbursement,
indemnification, and contribution (contractual, statutory, or otherwise)
including, without limitation, any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, arising
from the existence or performance of this Guaranty, and each Guarantor waives to
the extent permitted by applicable law any right to enforce any remedy that any
Secured Party now has or may hereafter have against the Borrower, and waives any
benefit of, and any right to participate in, any security now or hereafter held
by any Secured Party.
8.    Waiver of Notices. Each Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against the Borrower or any other person, any other
notices to any party liable on any Loan Document (including such Guarantor),
notices of acceptance of this Guaranty, notices of the existence, creation, or
incurring of new or additional Secured Obligations to which this Guaranty
applies or any other Secured Obligations of the Borrower to the Secured Parties,
and notices of any fact that might increase such Guarantor’s risk.
9.    [Reserved].
10.    Subordination. Any obligations of the Borrower to any Guarantor, now or
hereafter existing, including but not limited to any obligations to any
Guarantor as subrogee of the Secured Parties or resulting from any Guarantor’s
performance under this Guaranty, are hereby subordinated to the Secured
Obligations. In addition to each Guarantor’s waiver of any right of subrogation
as set forth in this Guaranty with respect to any obligations of the Borrower to
such Guarantor as subrogee of the Secured Parties, each Guarantor agrees that,
if any Secured Party so requests, each Guarantor shall not demand, take, or
receive from the Borrower, by setoff or in any other manner, payment of any
other obligations of the Borrower to such Guarantor until the Secured
Obligations has been paid in full and any commitments of the Secured Parties or
facilities provided by the Secured Parties with respect to the Secured
Obligations have been terminated. If any payments are received by any Guarantor
in violation of such waiver or agreement, such payments shall be received by
such Guarantor as trustee for the Secured Parties and shall be paid over to the
Bank and on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Any security interest, lien, or other encumbrance
that such Guarantor may now or hereafter have on any property of the Borrower is
hereby subordinated to any security interest, lien, or other encumbrance that
the Secured Parties may have on any such property.
11.    Revocation of Guaranty.

5
72384428_3

--------------------------------------------------------------------------------




(a)    This Guaranty may be revoked at any time by any Guarantor in respect to
future transactions. Such revocation shall be effective upon actual receipt by
the Bank, at the address shown below or at such other address as may have been
provided to each Guarantor by the Bank, of written notice of revocation.
Revocation shall not affect any Guarantor’s obligations or any Secured Party’s
rights with respect to transactions committed or entered into prior to the
Bank’s receipt of such notice, regardless of whether or not the Secured
Obligations related to such transactions, before or after revocation, has been
incurred, renewed, compromised, extended, accelerated, or otherwise changed as
to any of its terms, including time for payment or increase or decrease of the
rate of interest thereon, and regardless of any other act or omission of the
Secured Parties authorized hereunder. Revocation by any Guarantor shall not
affect any obligations of any other guarantor.
(b)    In the event of the death of a Guarantor, the liability of the estate of
the deceased Guarantor shall continue in full force and effect as to (i) the
Secured Obligations existing at the date of death, and any renewals or
extensions thereof, and (ii) loans or advances made to or for the account of the
Borrower after the date of the death of the deceased Guarantor pursuant to a
commitment made by the Secured Parties to the Borrower prior to the date of such
death. As to all surviving Guarantors, this Guaranty shall continue in full
force and effect after the death of a Guarantor, not only as to the Secured
Obligations existing at that time, but also as to the Secured Obligations
thereafter incurred by the Borrower to the Secured Parties.
(c)    Each Guarantor acknowledges and agrees that this Guaranty may be revoked
only in accordance with the foregoing provisions of this paragraph and shall not
be revoked simply as a result of any change in name, location, or composition or
structure of the Borrower, the dissolution of the Borrower, or the termination,
increase, decrease, or other change of any personnel or owners of the Borrower.
12.    Reinstatement of Guaranty. If this Guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by the Borrower to the Bank is rescinded or must be returned by the Secured
Parties to the Borrower for any reason, or is repaid by any Secured Party in
whole or in part in good faith settlement of any pending or threatened avoidance
claim, this Guaranty shall be reinstated with respect to any such payment or
transfer, regardless of any such prior revocation, return, or cancellation.
13.    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Secured Obligations is stayed, upon the insolvency, the
Bankruptcy, or reorganization of the Borrower, any Guarantor or otherwise, such
amounts shall nonetheless be payable by each Guarantor, jointly and severally,
immediately upon demand by the Bank.
14.    No Setoff or Deductions: Taxes.

6
72384428_3

--------------------------------------------------------------------------------




(a)    Each Guarantor represents and warrants that it is organized and resident
in the United States of America. All payments by each Guarantor hereunder shall
be paid in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes. If any Guarantor must make a payment under this Guaranty, such Guarantor
represents and warrants that it will make the payment from one of its U.S.
resident offices to the Bank so that no withholding tax is imposed on the
payment. Notwithstanding the foregoing, if any Guarantor makes a payment under
this Guaranty to which withholding tax applies or if any taxes (other than taxes
on net income (i) imposed by the country or any subdivision of the country in
which the Bank’s principal office or actual lending office is located and (ii)
measured by the United States taxable income the Bank would have received if all
payments under or in respect of this Guaranty were exempt from taxes levied by
such Guarantor’s country) are at any time imposed on any payments under or in
respect of this Guaranty including, but not limited to, payments made pursuant
to this paragraph, such Guarantor shall pay all such taxes to the relevant
authority in accordance with applicable law such that the Bank receives the sum
it would have received had no such deduction or withholding been made (or, if
such Guarantor cannot legally comply with the foregoing, such Guarantor shall
pay to the Bank such additional amounts as will result in the Bank receiving the
sum it would have received had no such deduction or withholding been made).
Further, each such Guarantor shall also pay to the Bank, on demand, all
additional amounts that the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
(b)    Each Guarantor shall promptly provide the Bank with an original receipt
or certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.
15.    Information Relating to the Borrower. Each Guarantor acknowledges and
agrees that it has made such independent examination, review, and investigation
of the Loan Documents as such Guarantor deems necessary and appropriate,
including, without limitation, any covenants pertaining to such Guarantor
contained therein, and shall have sole responsibility to obtain from the
Borrower any information required by such Guarantor about any modifications
thereto. Each Guarantor further acknowledges and agrees that it shall have the
sole responsibility for, and has adequate means of, obtaining from the Borrower
such information concerning the Borrower’s financial condition or business
operations as such Guarantor may require, and that the Secured Parties have no
duty, and such Guarantor is not relying on the Secured Parties, at any time to
disclose to such Guarantor any information relating to the business operations
or financial condition of the Borrower.
16.    The Borrower’s Authorization. Where the Borrower is a corporation,
partnership, or limited liability company, it is not necessary for the Secured
Parties to inquire into the powers

7
72384428_3

--------------------------------------------------------------------------------




of the Borrower or of the officers, directors, partners, members, managers, or
agents acting or purporting to act on its behalf, and any Secured Obligations
made or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder, subject to any limitations on any Guarantor’s liability
set forth herein.
17.    Guarantor Information to Credit Bureaus. Each Guarantor authorizes the
Secured Parties to verify or check any information given by or on behalf of such
Guarantor to the Secured Parties, check such Guarantor’s credit references, and
obtain credit reports. Each Guarantor agrees that the Secured Parties shall have
the right at all times to disclose and report to credit reporting agencies and
credit rating agencies such information pertaining to the Secured Obligations
and/or such Guarantor as is consistent with the Secured Parties’ policies and
practices from time to time in effect
18.    Change of Status. Any Guarantor that is a business entity shall not enter
into any consolidation, merger, or other combination unless such Guarantor is
the surviving business entity. Further, no Guarantor shall change its legal
structure except as may be in accordance with the provisions of the Credit
Agreement.
19.    Remedies. If any Guarantor fails to fulfill its duty to pay all Secured
Obligations guaranteed hereunder, the Bank shall have all of the remedies of a
creditor and, to the extent applicable, of a secured party, under all applicable
law and in accordance with the provisions of the Credit Agreement. Without
limiting the foregoing to the extent permitted by law, the Bank may, at its
option and without notice or demand:
(a)    declare any Secured Obligations due and payable at once;
(b)    take possession of any collateral pledged by the Borrower or any
Guarantor, wherever located, and sell, resell, assign, transfer, and deliver all
or any part of the collateral at any public or private sale or otherwise dispose
of any or all of the collateral in its then condition, for cash or on credit or
for future delivery, and in connection therewith the Bank may impose reasonable
conditions upon any such sale. Further, the Bank, unless prohibited by law the
provisions of which cannot be waived, may purchase all or any part of the
collateral to be sold, free from and discharged of all trusts, claims, rights of
redemption and equities of the Borrower or any Guarantor whatsoever. Each
Guarantor acknowledges and agrees that the sale of any collateral through any
nationally recognized broker-dealer, investment the Banker, or any other method
common in the securities industry shall be deemed a commercially reasonable sale
under the Uniform Commercial Code or any other equivalent statute or federal
law, and expressly waives notice thereof except as provided herein; and
(c)    set off against any or all liabilities of any Guarantor all money owed by
the Bank or any of its agents or affiliates in any capacity to such Guarantor,
whether or not due,

8
72384428_3

--------------------------------------------------------------------------------




and also set off against all other liabilities of such Guarantor to the Bank all
money owed by the Bank in any capacity to such Guarantor. If exercised by the
Bank, the Bank shall be deemed to have exercised such right of setoff and to
have made a charge against any such money immediately upon the occurrence of
such default although made or entered on the books subsequent thereto.
20.    Incorporation by Reference. Sections 1.02, 9.01, 9.02, 9.04, 9.06, 9.10,
9.13 and 9.14 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis, as if fully set forth herein.
21.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
this Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 21 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 21 shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section 21 to constitute, and this Section 21 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
22.    Joinder.    Each Person that shall at any time execute and deliver to the
Bank a Guaranty Joinder pursuant to Section 6.13 of the Credit Agreement shall
thereupon irrevocably, absolutely and unconditionally become a party hereto and
obligated hereunder as a Guarantor and shall have thereupon pursuant to Section
1 hereof, absolutely and unconditionally, jointly and severally guarantees, as
primary obligor and as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Secured Obligations, and all references herein
and in the other Loan Documents to “the Guarantors” or to the parties to this
Guaranty shall be deemed to include such Person as a Guarantor hereunder, and
all references herein to “this Guaranty” or within the Credit Agreement to “the
Guaranty” shall mean this Guaranty collectively with, and as supplemented by,
each Guaranty Joinder.
23.    Statutory Notice. Under Oregon law, most agreements, promises and
commitments made by the Secured Parties concerning loans and other credit
extensions which are not for personal,

9
72384428_3

--------------------------------------------------------------------------------




family or household purposes or secured solely by the Borrower’s or any
Guarantor’s residence must be in writing, express consideration and be signed by
such Loan Party to be enforceable.
24.    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

10
72384428_3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed as of the date first above written.


KONA BREWERY LLC, as a Guarantor


By: /s/ Andrew J. Thomas    
Name:    Andrew J. Thomas
Title:    Manager





Craft Brew Alliance, Inc.
Amended and Restated Continuing and Unconditional Guaranty



--------------------------------------------------------------------------------




KONA BREWING CO., LLC, as a Guarantor


By: /s/ Andrew J. Thomas    
Name:    Andrew J. Thomas
Title:    Manager





Craft Brew Alliance, Inc.
Amended and Restated Continuing and Unconditional Guaranty



--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED:
BANK OF AMERICA, N.A.,
as the Bank
By: /s/ Michael Snook   
Name: Michael Snook
Title: Senior Vice President








Craft Brew Alliance, Inc.
Amended and Restated Continuing and Unconditional Guaranty

